DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-22 and 16-20 in the reply filed on 04/26/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0253296, hereinafter “Chen”) in view of Jauh et al. (US 2016/0330753, hereinafter “Jauh”).
For claim 1, Chen discloses A method, comprising: 
selecting at least two resource units to be used for communications to a single client device (the AP 104 can allocate one or more RUs to each STA 106A-106D… one or more sub-bands (SBs) can be selected for, or determined to contain, interfering wireless transmissions. Such SBs can be referred to as null sub-bands, and can contain one or more unallocated RUs; see Chen par. 0105, 0111; At 1410, the UE or base station may select a tone plan for transmission of the signal; see Chen par. 0157, 0069 for tone plan definition and Fig. 14); and 
transmitting data (At 1420, the UE or base station may transmit the signal; see Chen par. 0158)  in duplicate via each of the at least two resource units to the client device (the selected tone plan includes one or more 80 MHz tone plan, 160 MHz tone plan, 240 MHz tone plan, or 320 MHz tone plan, and where the tone plan includes one or more duplicates of a HE80 tone plan including one or more null space 26 tone resource units (RUs); see Chen par. 0157 and Fig. 14). 
Chen does not explicitly disclose such that the client device is able to combine the data from each of the at least two resource units into a single instance of the data.  Jauh discloses such that the client device is able to combine the data from each of the at least two resource units into a single instance of the data (For uplink OFDMA, all multi-user transmission timing needs to be aligned. As a result, idle time may happen for some UL resource units (RUs) and may require padding. In accordance with a novel aspect, each STA is allowed to aggregate data in subframes from different AC queues to form a single packet/frame to improve the utilization of the scheduled UL RUs; see Jauh par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jauh's arrangement in Chen's invention so that the STA can aggregate more data that is different to the current AC to better utilize the resource if the resource for one STA has long enough idle time (see Jauh Abstract). 
For claim 2, Chen discloses The method of claim 1, wherein the at least two resource units are associated with non-contiguous frequency ranges (the allocations can be non-contiguous. Such SBs can be referred to as null sub-bands, and can contain one or more unallocated RUs… fractional or non-contiguous channel allocation is available in a variety of BSS BWs; see Chen par. 0105-0107).
For claim 3, Chen discloses The method of claim 1, wherein the at least two resource units are in a first radio band, the method of claim 1 further comprising: 
selecting a second radio band over which to transmit the data in duplicate (each of the modes 400a-400g may have one or more options for creating the 320 MHz transmission. The mode 400a may include (1) a first option of having a single 320 MHz tone plan; (2) a second option of duplicating two 160 MHz tone plans, one in each of two PHY 160 MHz SBs and separated by an unused SB; and (3) a third option of 4 duplicating four 80 MHz tone planes, one in each of four PHY 80 MHz SBs separated by unused SBs; see Chen par. 0073;  In some embodiments, one or more sub-bands (SBs) can be selected for or determined to contain, interfering wireless transmissions; see Chen par. 0105); and 
transmitting the data in duplicate over the first radio band and the second radio band (At 1415, the UE or base station may generate the signal according to the tone plan. The operations of 1415 may be performed according to the methods described herein. At 1420, the UE or base station may transmit the signal over the 320 MHz total channel bandwidth or over the 240 MHz total channel bandwidth; see Chen par. 0158).
For claim 4, Chen discloses The method of claim 3, wherein the first and second radio bands are selected from the group consisting of 2.4 gigahertz (GHz), 5 GHz, and 6 GHz (As shown in FIG. 4A, the 240 or 320 MHz transmissions may be transmitted in at least nine different modes as shown in 400a-400g. Each of the modes 400a-400g may represent a different combination of channel bandwidth (BW) and frequency bands that may be used, depending on channel availability (for example, in 2.4, 5, and/or 6 GHz networks); see Chen par. 0072).
For claim 10, Chen discloses The method of claim 1, wherein the at least two resource units are portions of an orthogonal frequency-division multiple access (OFDMA) frame (A tone plan may be chosen based on a number of different characteristics. For example, it may be beneficial to have a simple tone plan, which can be consistent across most or all bandwidths. For example, an OFDMA transmission may be transmitted over 20, 40, 80, 160, or 320 MHz (or a combination thereof), and it may be desirable to use a tone plan that can be used for any of these bandwidths. Further, a tone plan may be simple in that it uses a smaller number of building block sizes. For example, a tone plan may contain a unit which may be referred to as resource unit (RU). This unit may be used to assign a particular amount of wireless resources (for example, bandwidth and/or particular tones) to a particular user. For example, one user may be assigned bandwidth as a number of RUs, and the data/pilot tones 320 of a transmission may be broken up into a number of RUs; see Chen par. 0069 and 0062 for frames).
For claim 17, Chen discloses The client device of claim 16, wherein the operations further comprise receiving additional instances of the data in duplicate across multiple radio bands (Additionally, the larger total channel bandwidths may also increase tone plan efficiency (e.g., for a particular BW, how many tones could be used for data transmission) and may also increase a number of guard bands. As with any total channel bandwidth being used, different modes may be available depending on channel availability. For example, current 80 MHz channel bandwidths may be separated into 20 MHz, 40 MHz, or 80 MHz modes; see Chen par. 0071).
For claim 18, Chen discloses The client device of claim 17, wherein the multiple radio bands are selected from the group consisting of 2.4 gigahertz (GHz), 5 GHz, and 6 GHz (As shown in FIG. 4A, the 240 or 320 MHz transmissions may be transmitted in at least nine different modes as shown in 400a-400g. Each of the modes 400a-400g may represent a different combination of channel bandwidth (BW) and frequency bands that may be used, depending on channel availability (for example, in 2.4, 5, and/or 6 GHz networks); see Chen par. 0072). 
Claims 5-7, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Jauh, and further in view of Noh et al. (US 2021/0367722, with priority date from provisional application No. 62/885,101 filed on Aug. 9, 2019, hereinafter “Noh”).
For claim 5, the combination of Chen and Jauh does not explicitly disclose The method of claim 1, further comprising adding a duplication indicator to a packet being transmitted with the data, the duplication indicator signifying to the client device that the packet is carrying the data that is being transmitted in duplicate to the client device. Noh discloses The method of claim 1, further comprising adding a duplication indicator to a packet being transmitted with the data, the duplication indicator signifying to the client device that the packet is carrying the data that is being transmitted in duplicate to the client device (an EHT SIG content channel includes control information to indicate a data type for multiple RUs assigned to a STA. In these embodiments, the EHT SIG content channel includes a common field and a user specific field. In some embodiments, a user field in the user specific field includes first information bits (e.g., one or more bits) for a non-MU-MIMO allocation to indicate that assigned RUs are duplicated; see Noh par. 0137-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation).
For claim 6, the combination of Chen and Jauh does not explicitly disclose The method of claim 5, wherein the duplication indicator includes instructions that the client device is to continue to receive future data in duplicate until informed otherwise. Noh discloses The method of claim 5, wherein the duplication indicator includes instructions that the client device is to continue to receive future data in duplicate until informed otherwise (when the first information bits are set to a first state ( e.g., 1 ), this indicates that the data assigned/within the RUs are duplicated. Where the first information bits are set to a second state (e.g., 0 ), this indicates that the data assigned to RUs are different (i.e.,non-duplicated); see Noh par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation).
For claim 7, the combination of Chen and Jauh does not explicitly disclose The method of claim 5, wherein the duplication indicator includes an identification of which resources correspond to the at least two resources units within which the data is being transmitted in duplicate. Noh discloses The method of claim 5, wherein the duplication indicator includes an identification of which resources correspond to the at least two resources units within which the data is being transmitted in duplicate (As noted above, in some embodiments, a content channel (e.g., an EHT SIG content channel) includes signaling information to help decode a portion of multiple Rus assigned to a STA. The content channel (e.g., the EHT SIG content channel) includes a common field and a user specific field. The common field includes an RU allocation subfield and the user specific field includes a user field. In some embodiments, the RU allocation subfield has one or more bits (e.g., 8 bits) to indicate RU assignment to STAs and the user field has one or more bits ( e.g., 11 bits) to indicate corresponding STA identifiers. When corresponding user fields have the same station identifier (STA-ID), the STA is assigned multiple RUs; see Noh par. 0134). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 21 for priority data on this citation).
For claim 11, the combination of Chen and Jauh does not explicitly disclose The method of claim 1, further comprising tuning a target amount of gain based on previous communications with the single client device. Noh discloses The method of claim 1, further comprising tuning a target amount of gain based on previous communications with the single client device (different data could be assigned to each RU to earn the frequency diversity gain and/or data could be assigned (e.g., duplicated) to each RU to earn MRC gain; see Noh par. 0136, 0108). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22 for priority data on this citation).
For claim 16, Chen discloses A client device (wireless device 202, Fig. 2), comprising: 
one or more processors (a processor 204 which controls operation of the wireless device 202; see Chen par. 0054 and Fig. 2); 
one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, cause the client device to perform operations (Memory 206, which can include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 204. A portion of the memory 206 can also include non-volatile random access memory (NVRAM); see Chen par. 0054 and Fig. 2) comprising: 
receiving data (At 1420, the UE or base station may transmit the signal; see Chen par. 0158) in duplicate via at least two resource units from a transmitting device (the selected tone plan includes one or more 80 MHz tone plan, 160 MHz tone plan, 240 MHz tone plan, or 320 MHz tone plan, and where the tone plan includes one or more duplicates of a HE80 tone plan including one or more null space 26 tone resource units (RUs); see Chen par. 0157 and Fig. 14); 
Chen does not explicitly disclose demodulating each individual instance of the data in duplicate. Noh discloses demodulating each individual instance of the data in duplicate (a content channel (e.g., an EHT SIG content channel) includes signaling information to help decode a portion of multiple RUs assigned to a STA; see Noh par. 0134); It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification page 21 for priority data on this citation).
The combination of Chen and Noh does not explicitly disclose storing each of the individual instances of the data received in duplicate in a common buffer; and combining the individual instances of the data received in duplicate into a combined instance of the data, the combined instance of the data having a higher received strength compared to the individual instances of the data.  Jauh discloses storing each of the individual instances of the data received in duplicate in a common buffer (As depicted in FIG. 6, STA1 has data stored in queues AC_ VO and AC_BE; STA2 has data stored in queues AC_ VI and AC_BE; STA3 has data stored in queues AC_ VO, AC_ VI, AC_BE, and AC_BK; and STA4 has data stored in queue AC_BE; see Jauh par. 0032); and combining the individual instances of the data received in duplicate into a combined instance of the data (For uplink OFDMA, all multi-user transmission timing needs to be aligned. As a result, idle time may happen for some UL resource units (RUs) and may require padding. In accordance with a novel aspect, each STA is allowed to aggregate data in subframes from different AC queues to form a single packet/frame to improve the utilization of the scheduled UL RUs; see Jauh par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jauh's arrangement in Chen's invention so that the STA can aggregate more data that is different to the current AC to better utilize the resource if the resource for one STA has long enough idle time (see Jauh Abstract). 
Chen discloses the combined instance of the data having a higher received strength compared to the individual instances of the data (tone plans for a 320 MHz total channel bandwidth may be introduced to assist in increasing peak system transmission data rates and to more efficiently utilize available channels. For example, as new frequencies are available for use ( e.g., 6 GHz vs. previous 5 GHz), these new tone plans for the larger total channel bandwidths may more efficiently utilize the newly available channels. Moreover, an increased total bandwidth which may be provided by these new tone plans may allow for better rate vs range tradeoff. In this case, the same or a similar transmission rate may be used to provide larger coverage if a larger total bandwidth is used; see Chen par. 0071).
For claim 20, the combination of Chen and Jauh does not explicitly disclose The client device of claim 19, wherein packets carrying the data received in duplicate include a duplication indicator signifying that the packets are carrying the data that is being transmitted in duplicate to the client device. Noh discloses The client device of claim 19, wherein packets carrying the data received in duplicate include a duplication indicator signifying that the packets are carrying the data that is being transmitted in duplicate to the client device (an EHT SIG content channel includes control information to indicate a data type for multiple RUs assigned to a STA. In these embodiments, the EHT SIG content channel includes a common field and a user specific field. In some embodiments, a user field in the user specific field includes first information bits (e.g., one or more bits) for a non-MU-MIMO allocation to indicate that assigned RUs are duplicated; see Noh par. 0137-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation). 

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jauh and Noh, and further in view of Yang et al. (US 2021/0143955, hereinafter “Yang”).
For claim 8, the combination of Chen and Jauh does not explicitly disclose The method of claim 1, further comprising sending an initial communication to the client device at a given transmission power, and wherein each of the transmissions of the data in duplicate are also at the given transmission power. Yang discloses The method of claim 1, further comprising sending an initial communication to the client device at a given transmission power, and wherein each of the transmissions of the data in duplicate are also at the given transmission power (The wireless communication network 200 (for example, a Wi-Fi system or WLAN) may use logical RUs as building blocks for a distributed RU 210. In some implementations, each of the logical RUs may span or include 26 tones (subcarriers) and may be referred to as a logic RU26. A transmitting device (for example, the AP 102-a or the STA 104-a) may spread the tones of a logic RU over a specific bandwidth to obtain a power advantage for the transmission (for example, to increase the transmit power while maintaining a PSD limitation); see Yang par. 0057-0058 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang's arrangement in Chen's invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang par. 0039).
For claim 9, the combination of Chen and Jauh does not explicitly disclose The method of claim 1, further comprising, for the transmission for each of the at least two resource units, complying with a transmit power per unit frequency constraint. Yang discloses The method of claim 1, further comprising, for the transmission for each of the at least two resource units, complying with a transmit power per unit frequency constraint (a device may reduce power when communicating via one or more RUs, such as based on a power spectral density (PSD) limit for a communication bandwidth including the one or more RUs. In some implementations, a channel bandwidth may have a transmit power constraint (such as a regulatory constraint or a capability constraint) for communications in terms of PSD (for example, in a PSD-limited domain)… Communications over some RUs may therefore be reduced in transmit power to remain within the PSD limit. Additionally or alternatively, a channel bandwidth may be subject to constraints in available frequency ranges, and improved techniques are generally desired; see Yang par. 0035). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang's arrangement in Chen's invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang par. 0039).
For claim 19, Chen discloses The client device of claim 18, further comprising a single antenna (The transmitter 210 and receiver 212 can be combined into a transceiver 214. An antenna 216 can be attached to the housing 208 and electrically coupled to the transceiver 214; see Chen par. 0057 and Fig. 2) and 
The combination of Chen, Noh and Jauh does not explicitly disclose wherein at least two of the individual instances of the data received in duplicate are received at different times. Yang discloses wherein at least two of the individual instances of the data received in duplicate are received at different times (Different RUs may be allocated or assigned by an AP 102 to different STAs 104 at particular times; see Yang par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang's arrangement in Chen's invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang par. 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415